 

Bruce Creamer
725 W San Joaquin Ave. ar teen

Tulare, CA. 93274
FEB 76 2020

UNITED STATES DISTRICT COURT OURT
ROBERT E. COYLE FEDERAL COURAASHESE e-CALIFORNIA

EASTERN DISTRICT OF CALFORNIA~ a

2500 Tulare Street, Ist. Floor Room 1500

Fresno, CA. 93721-1321
(559) 499-5600 ©
(Office of the Clerk of Court)

Case 1:20-cv-00293-NONE-BAM ‘Document 1. Filed ‘ED LED

  
 
 
 

Plaintiff case? [220 -CV- 002A 73 -NONE- BAM

Bruce Warren Creamer
ys.

Defendant(s) Mrs. Susie Sherer,

United States of America,

State of California, County of Tulare,

City of Tulare Inc.,

And other as needed Unnamed defendant(s)
listed in prior denied Federal submitted
cases.

 

 

Jesus said “Forgive them Father for they know not what they do”

a RECEIVED
Who are “them” and “they” Jesus was implying to?

Answer: ~ FED 26 iA
It was his fellowman and public servants. bu &
Question: . oo. _ GLERK, 0.9. DISTRICT COURT
What was the meaning of the phase “what they do” Jesus implied? EASTERN DISTRICT OF CALIFORNIA
Answer: BY yy DEPUTY CLERK

“them and “they” were his fellowmen and Public servants. “What they do” was took
away Jesus’s inalienable Rights that God bestow upon man of life, liberty, and happiness.
Adam going against God Jaw “thou shall not steal” and surly “thou shall not kill”. As our
forefather Parent Adam was banished for stealing against God from the heaven “Garden
of Eden” for sinning against God law and cursed with the freedom of choice. Jesus’s faith
in convictions to God was crucified on the cross of Calvary for standing not only in his
faith for a righteous fellowman of Public servants to use his freedom of choice for justice
under God law of righteousness.

God gave man freedom of choice-Animals kill by instinct, but man kills by choice!
Forefathers quoted stating “give me Liberty or give me death”

It has been 2020 years since Jesus death and fellowman/women still are trying to take
away fellowmen inalienable Rights of being equal.

Plaintiff reserves the rights to amend Complaint as necessary.

This is a “Special Appearance” or a “Special Response” to the action before the Court.

Page 1 of 18

 
 

Case_1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 2 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

Declaration that the “CLAIMS”, Affidavits, and Motions, is/are/were true and correct,
and DEMAND IS HEREBY MADE FOR A TRIAL BY “JURY” OF ALL ISSUES
PRESENTED IN THIS “CLAIM”, AFFIDAVIT, MOTION, and prior submitted
document to Court TRIABLE TO A “JURY”.

Complaint
Legal basis for the court’s Jurisdiction over the controversy.

It shall be,unlawful and illegal for any person to obtain or exercise
unauthorized control over the property and inalienable Rights of another
person with intent to deprive him thereof.

Subject matter jurisdiction:

This Court has jurisdiction over Plaintiffs’ submitted claims
pursuant to.

Title 28 U.S. Code. § 1331 (because it arises under the Constitution of the
United States).
Title 28 U.S. Code. § 1331 section 1343(a)(3) (because it is brought to
address deprivations, under color of State authority, of Rights, privileges, -
and immunities secured by the United States Constitution).
Title 28 U.S. Code. § 1331 section 1343 (a)(2) (because it is brought to
recover damages for injury to a person or property, or because of the
deprivation of any Right or privilege of a Citizen of the United States, by
any act done in furtherance of any conspiracy).
Title 28 U.S. Code. § 1331 section 1343 (a)(3) (because it is brought to
recover damages from any person who fails to prevent or to aid in
preventing any wrongs mentioned in Title 42 U.S. Code. § 1985). Which
fellowman and public servants defendants had knowledge were about to
occur and power to prevent.
Title 28 U.S. Code. § 1331 section 1343 (a)(4) because it seeks to obtain
equitable relief under an Act of Congress, specifically, under Title 42 U.S.
Code. § 1983-1988 and the Declaratory Judgment Act (Title 28 U.S. Code. §
2201 (a) and 2202).
Title 42 U.S. Code 1983. (civil action for deprivation of Rights), 1985 (3)
(conspiracy to interfere with civil Rights), 1988 (proceedings in vindication
of civil Rights).

Stated as:
(a) The Civil Rights Act of 1871;
(b) Title 18 U.S. Code § 242 Deprivation of Rights under color of law;
(c) Title 18 U.S. Code § 1964 (a), (c) Civil remedies (R.I-C.O.);
(d) Title 28 U.S. Code § 1331 Federal question;

Page 2 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 3 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

(e) Title 42 U.S. Code § 1983 Civil action for deprivation of Rights; .
(f) Title 42 U.S. Code § 1988 Proceedings in vindication of civil Rights;
(z) U.S. Constitution-Article III Section 2, First, Second, Fourth, Fifth,
Sixth, Seventh and Fourteenth Amendments.

Venue:

Venue is proper in the United State District Court for the Eastern District
of California under Title 28 U.S. Code § 1391 (b). Defendants are located in
the California State District and all the acts and/or omissions complained of
herein have occurred or will occur in this District except for the Supreme
Court whereas in located in Washington.

“upon information and belief” that Supreme Court of the United States of
America Court Clerks - Scott S. Harris, and Clarn Houghleting are also in
proper Venue.
At Issues:
State the legal claims which relief may be granted:
“upon information and belief”

Plaintiff's “Inalienable Rights” in the “Bill of Rights” sworn to by Bruce
warren Creamer fellowman and also by paid Public servants of office to
uphold and protect Plaintiff's America citizen’s Rights. Those Rights have
as a Citizen and an American have been violated by - Force depravation of
Rights secured by the Constitutions both United States of America, and the
State of California by Plaintiff's fellow man and public servants.

In the case of Public servants as defendants instead of law enforcement
by tax paid public servants the defendants were laws breakers against
manmade Supreme law, and God law.

Defendants violated manmade laws and codes to deprive American
citizen Plaintiff's inalienable Rights.

Title 5 > part iii > subpart B > chapter 337 subchapter 117 subsection
3331 Oath of Office.

Under your duty to perform — must never have failed to prevent or aid in
preventing any depravation of Rights, under color of law, or any act of a
conspiracy against the Constitution. Must never have force a deprivation,

‘under color of any state laws, statute, ordinance, regulation, custom or
usage, of any Right, secured by the Constitution of the United States.

This claim Plaintiff alleges that Defendants and fellow man/woman
Public servants did probable cause of actions that injured the Plaintiff Bruce
Warren Creamer. .

Preliminary statement:

Page 3 of 18

 
 

Case_1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 4 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

Plaintiff's fellowman and Public servants the named and unnamed |
defendants were Negligent-Under their duty to perform — must never have
failed to prevent or aid in preventing any depravation of Rights, under color
of law, or any act of a conspiracy against the Constitution. Must never have
force a deprivation, under color of any state laws, statute, ordinance,
regulation, custom or usage, of any Right, secured by the Constitution of the
United States.

Plaintiff's fellowman and Public servants have no immunity to Plaintiff
and American citizen in a suite for damages or for jail time, in either your
private or public servant capacity. Title 42 subsection 12202; And also no
immunity to State actors Title 42 subsection 1983 (1982).

Plaintiff's fellowman and Public servants have struck against the
Constitution form of Government and maybe arrested on the spot and held
for 1 year and ] day for each wanton dereliction of duty. Under Title 18 U.S.
Code subsection 1918 disloyalty and asserting the Right to strike against the
Government.

The general rule is that an unconstitutional statute, though having the
form and name of law, is in reality no law, but is wholly void, and
ineffective for any purpose; since unconstitutionality dates from the time of
it enactment, and not merely from the date of the decision so branding it.
“No one is bound to obey an unconstitutional law and No Courts are bound
to enforce it.” Am Jur 2nd., see 177 late 2d, see 256
Marbury v. Madison
Miranda v. Arizona
Norton v. Shelby County

Relate the facts giving rise to the claim:

Should set out a simple, objective statement of facts. (Fed. R. Civ. P. 8(a)
(1))

These facts alleged with some precision the legal requirements have been
violated by which defendants and what defendants failed to do.

Plaintiff will likely to have much more evidentiary support after a
reasonable opportunity for further investigation or discovery.

It must be specifically identified in the complaint (Fed. R. Civ. P. 11(b)
(3))

When there are well-pleaded factual allegations a court should assume
their veracity and then determine whether they plausibly give rise to an
entitlement of relief. IQBAL, 556 U.S. at 679
On procedural “due process” claim.

Page 4 of 18

 
 

Case _1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 5 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

A plausible “short and plain” statement of the Plaintiff's claim (Fed. R.
Civ. P. 8(a) (2))
Criminal offense must state the facts that constitute the offense and must
be supported by probable cause.
' Jt must be initiated by the victim (Fed. R. Civ. P. 3)

Bruce Warren Creamer is the Plaintiff of this complaint, and the victim
by defendants unlawful and illegal cause of actions, Plaintiff initiated these
ultimate facts by establishes competent evidence of and supported by
probable cause in all prior submitted Court documents. And clearly would
support a decree granting the relief sought.

Plaintiffs have shown certain sufficient allegations set forth in this
complaint and prior submitted Court documents. Plaintiff has shown a
causation of a legal relationship between the alleged negligence, dereliction
of duty, and unworthiness of Plaintiff inflicted injury by fellowman and
public servants. Roman v. warm Mineral springs inc.

This inflicted injury shows legal liability and by stating the elements of a
cause of actions the legal effect of the claim at issues.

Claim at issues Defendants failed to act as they had a legal duty to act
toward the Plaintiff in protection of Rights and that the Plaintiff suffered
compensable harm.

. Facts section:

The primary place where the story is fleshed out.
Should set out a simple, objective statement of fact. (Fed. R. Civ. P. 8(a)
().
Every fact that is necessary to plausibly support each of the legal claims.
1). It is a fact that, Plaintiff Bruce warren Creamer was born in Pocatello
Idaho on Dec. 17, 1958.
2). It is a fact that, being born on American soil to American parents makes
Plaintiff a United State of American legal and lawful citizen.
3). It is a fact that, being an American legal and lawful citizen and under the
United State of America Constitution affords Plaintiff by fellowman and
public servants to a “equal” protection of the United States of American
Constitution’s “Bill of Rights”.
4). It is a fact that, Plaintiff enlisted in the United State armed forces to
uphold and protect Plaintiffs fellowman and public servants inalienable
Constitutional “Equal” Rights.
5). It is a fact that, Plaintiff located to the State of California while in the
Armed Forces.

Page 5 of 18

 
 

Case_1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 6 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

6). It is a fact that, Plaintiff was in a serious illegal situation, which can only
be defined as a fail attempt in vehicular manslaughter brought upon Plaintiff
_ by Plaintiffs fellowman/woman or fellowmen/women.

7). It is a fact that, Plaintiff was left in a shattered state both physically and
mentality.

8). It is a fact that, The United States citizen paid disability programs
stepped up to aid in this unjustified and unaccountable crime.

9). It is a fact that, Plaintiff was treated for his injury by both victim witness
and Social Security disability Programs.

10). It is a fact that, Plaintiff used these United States programs to help in
_ Plaintiff's recovery from the above and below criminal inflicted injuries of
both a physical (injury) battery, maiming, and mental (PTSD) nature.
-11). It is a fact that, physical (injury) battery and maiming left Plaintiff with
limited used of his dominate left arm a disability and negative stigma of
handicapped, but because of Social Security of (unnamed defendants)
public servants cancellation of benefits to the Plaintiff's detriment of health
welfare and safety. .

12). It is a fact that, Plaintiff Rights of “Equal” protection was deprived and
due process, speedy trial, and jury trial were deprived.

13). Plaintiff adopts and re-alleges number items 1-12 of this complaint as if
fully set forth herein.

14). “Upon information and belief” that, Plaintiff has suffered a “traumatic
event” identified by three characteristic of a). intrusive recollections of the
trauma., b). physiological arousal., and c). numbing / withdrawal /
avoidance, disorder.

15). “Upon information and belief” that, Plaintiff deprivation of Rights to an
“equal” protection to “redress” his governmental public servants using
Plaintiffs “freedom of speech”, “due process”, “speedy trial”, and “jury
trial”, for fair tribunal was denied.

16). “Upon information and belief” that, this deprivation injured Plaintiff in
the immediacy intervention directed toward the goal of symptom effecting
stabilization and reduction that lie antecedent to psychological trauma.

17). “Upon information and belief” that, A traumatic event may be defined
as “an event outside the range of usual fellowman experience and that would
be markedly distressing to almost everyone.”

18). “Upon information and belief” that, Major factors predicting Plaintiffs
psychological trauma; Actual severe physical injury, disfigurement,
dismemberment or disability. Watching someone else die, experience
extreme pain, or physical injury. A belief of failed responsibility that’s

Page 6 of 18

 
 

Case_1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 7 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

results in harm to others, the belief of unjustified survival or escape /
avoidance from harm, the belief of betrayal, the violation or contradiction of
a “core belief” or “critical expectation”, and Shame and guilt associated with
factors other than those listed above.
19). “Upon information and belief” that, “traumatic event” identified by
three characteristic elements of;
Element a). intrusive recollections of the trauma., The re-experiencing may
take form of “recurrent and intrusive distressing recollections of the event,”
“recurrent and distressing dreams of the event,” “a sense of reliving the
experience,” “intense psychological distress at exposure to,.. cues that
symbolize or resemble... the event” or “physiological reactivity on exposure
to... cues... of the traumatic event”.
Element b). physiological arousal., This symptom is the presence of
symptoms of increased arousal, or stress, that were not present prior to the
traumatic event. Symptoms might include sleep disturbances, irritability,
angér, rage, hypervigilance or exaggerated startle response. and
Element c). numbing / withdrawal / avoidance, disorder. This symptom is
that the individual persistently avoids things that are associated with
traumatic events. Numbing of general responsiveness may also be noted.
20). “Upon information and belief” that, Plaintiff had aversive event outside
the usual realm of human experience which overwhelms the
Plaintiff s/victim’s coping and ego defense mechanisms.
21). “Upon information and belief” that, Psychic toxicity of the traumatic
event is either augmented or mitigated by the psychological appraisal, or
interpretation, of the traumatic events itself by the Plaintiff/victim.
22). “Upon information and belief” that, to alter genetic transcription factors
creating a condition of genetically based neurology hypersensitivity that may
endure indefinitely to Plaintiff inflicted injury.
23). “Upon information and belief”, Extreme stress can not only create a
status of neurologic hypersensitivity, but it may also be capable of
destroying brain cells via some excitotoxic mechanism.
24). “Upon information and belief” that, the need for physical survival, the
need for “safety” was/is the most powerful human need of all to fellowman.
In order to make a complex and otherwise indefinable world “safer,”
fellowmen tend to construct overarching schematic worldviews (ideologies,
“Weltanschauung”) which help explain the human experience. When
something terribly aversive happens that doesn’t fit into the scheme, (e-g.,
trauma) the effect is posttraumatic stress. The world is no longer safe and

Page 7 of 18

 
 

Case _1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 8 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

will not be safe until some understanding and predictability can be brought
to the world again.

25). “Upon information and belief” that, Neurologic hypersensitivity i in
(PTSD)

26). “Upon information and belief” that, PTSD and related posttraumatic
stress syndromes have the potential to literally consume an individual life.
27). It is a fact that, Plaintiff's reiterative nature of the disorder is nothing
less than a potentially never-ending effort to make sense out of the world in
the face of traumatic evidence that one’s worldview | is inadequate and
therefore no longer protective.

28). “Upon information and belief” that, No longer does PTSD mean an end
to a career, but in plaintiff's case it did resulting in continue stressor and
continued to injure Plaintiff.

29). “Upon information and belief’ that, if Plaintiff had early aggressive
treatment by a knowledgeable psychotraumatologist (i.e., a mental health
professional) who has received specialized training in psychological trauma
and who specializes in its treatment was denied to Plaintiff and continued to
injure Plaintiff's health, welfare, and safety.

30). “Upon information and belief” that, Peer counseling, crisis intervention,
defusing and critical incident stress debriefings (CISD) are designed to
prevent or mitigate PTSD. To help explain things and pull Plaintiff through
some of the tougher disorienting times. These were denied to Plaintiff
leaving Plaintiff in a FOG. (Fucking opportunity for growth)

31). “Upon information and belief” that, Plaintiff should have had therapy
everyday both physical and mental.

32). “Upon information and belief” that, learned time is everything to
Plaintiff kind of injury to feel whole, but no matter how frustrating and
terrible to fight the system to at least get one life better without having to
raise a stink at any point would do anyone any good, but making a stink
might in fact help things improve.

33). “Upon information and belief” that, It’s been of a challenge to Plaintiff
where hoping the worst is definitely behind Plaintiff because “everyone
deserves happiness”. Plaintiff does not want to succumb to the blind
hopelessness of Plaintiff's situation here that Plaintiff would never be
normal again with the despair of self-flagellation and depression and always
leading to the question of why had this happened to Plaintiff.

34). “Upon information and belief” that, Plaintiff wanted to move forward
and keep Plaintiff goals in sight. Not be label as damaged good from the

Page 8 of 18

 
 

Case _1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 9 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

disorder of PTSD a mental illness and Plaintiff will not cop to that period.
He will always demand to be treated equal and as handicap able.
35). It is a fact that, Plaintiff received in his mail box on Jan. 27, 2020. A
notice from Social Security of a personal conference in which Social
Security in connivance to deprive Plaintiff of his constitutional Rights and a
date of the meeting of Jan. 31, 2020 at 9:00am.
36). It is a fact that, Plaintiff showed up to the meeting on Jan. 31, 2020 at
9:00am.
37). It is a fact that, on Jan. 31, 2020 Plaintiff discussed with Public servant
defendant Susie Sherer the Rights and responsibility according to the laws.
38). It is a fact that, on post marked from Social Security envelope Plaintiff's
defendant Susie Sherer continue in conspiracy with others unnamed
defendants to deprive the Constitutional Rights of Bruce Warren Creamer
the plaintiff in this case.
39). It is a fact that, on Feb. 09, 1995 Social Security did cease paid into
contract for benefits of Plaintiff's disability recovery in detriment to his
health, welfare and safety.
40). It is a fact that, Plaintiff appealed the breach of contract under
negligence and depravation of Constitution rights, but Public servants in the
United States of American district Court in connivance against protection of
Plaintiff's American citizen’s Rights to “due process”, “speedy trial”, and
“jury trial” did encroached, abridged, violated, transgressed, infringed,
Plaintiffs Constitutional’s Rights to equal protection of those Rights.
41). It is a fact that, I did not pursue in good faith the Social Security
decision of hearing appeal do to being against Plaintiff's Constitutional
Rights to be protected by Public servants under the Supreme law of the
Constitution a fair tribunal.
42). It is a fact that, defendant public servant Mrs. Susie Sherer sent to
plaintiff under connivance to deprive again under continue conspiracy from
year 1995 to year 2020 Plaintiff's rights of “due process”, “speedy trial”,
and “jury trial” going against United States of America Supreme law the
Constitution and “Bill of Rights”. !
43). It is a fact that, public servant Mrs. Susie Sherer did wanton and
probable cause of action strike against America form of government.
44). It is a fact that, public servant Mrs. Susie Sherer were/was Negligent-
Under your duty to perform — must never have failed to prevent or aid in
preventing any depravation of Rights, under color of law, or any act ofa
conspiracy against the Constitution. Must never have force a deprivation,

Page 9 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 10 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

under color of any state laws, statute, ordinance, regulation, custom or
usage, of any Right, secured by the Constitution of the United States.

45). It is a fact that, defendant has struck against the Constitution form of
Government and maybe arrested on the spot and held for 1 year and 1 day
for each wanton dereliction of duty. Under Title 18 U.S. Code subsection
1918 disloyalty and asserting the Right to strike against the Government.
46). It is a fact that, on Jan. 31, 2020 Plaintiff did discuss these above
offenses to make public servant Mrs. Susie Sherer aware of the crimes and
penalties.

47). “Upon information and belief” that, defendant did deprive Plaintiff of
Amendment one of the Constitution. The right of the fellow Americans to
peaceably assemble and to petition the government for redress of grievances.
48). “Upon information and belief” that, defendant did deprive Plaintiff of
Amendment five of the Constitution. Nor shall Plaintiff be deprived of life,
liberty, or property, without due process of law.

49). “Upon information and belief” that, defendants did deprive Plaintiff of
Amendment six of the Constitution. In all criminal prosecution, the accused
shall enjoy the right to a speedy and public trial by an impartial jury. To be
confronted with the witnesses against him; to have compulsory process for
obtaining witnesses in Plaintiff favor and to have the assistance of counsel
for his defense.

50). “Upon information and belief” that, defendants did deprive Plaintiff of
Amendment seven of the Constitution. In suits at common law, where the
value in controversy shall exceed twenty dollars, the right of trial by jury
shall be preserved, and no fact tried by a jury, shall be otherwise re-
examined in any Court of the United States, than according to the rules of
the common law.

51). “Upon information and belief” that, defendants did deprive Plaintiff of
Amendment eight of the Constitution. Nor cruel and unusual punishments
inflicted.

52). “Upon information and belief” that, defendants did deprive Plaintiff of
Amendment nine of the Constitution. The enumeration in Constitution, of
certain rights, shall not be construed to deny or disparage others retained by
the people.

53). “Upon information and belief” that, defendants did deprive Plaintiff of
Amendment fourteen of the Constitution. All persons born or naturalized in
the United States, and subject to the jurisdiction thereof, are citizens of the
United States and of the States wherein they reside. No State shall make or
enforce any law which shall abridge the privileges ar immunities of the

Page 10 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 11 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

citizens of the United States; nor shall any State deprive any person of life,
liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.
54). “Upon information and belief” that, a motion requesting a foundational
hearing to determine the admissibility of evidence related to post-traumatic
stress disorder.

Symptoms have/has been aggravated by defendants below events

because without the event, there can be no condition.

It is a fact that, Plaintiff witness Sister Death May 30, 1987 act of God
It is a fact that, Plaintiff witness Wife’s Death Dec. 10, 2001 act of God
It is a fact that, Plaintiff was injured by Retroactive action due to an
administrative error - Denial of insurance policy at VA Mather hospital.
It is a fact that, Plaintiff Sued Mather hospital for equal employment
opportunity and equal training. Mather VA hospital denied equal and
retaliatory action against whistle blower act and 1206 union policy fired
Plaintiff from a career position in federal service and goal of retirement
Plaintiff was injured by this unjust action.
Plaintiff did seek help on his own Aug. 2005 to Jan. 30, 2007 from Hilliard
R. Rogers for PTSD.
Plaintiff was involved in an act of larceny by fellowman within months of
buying home. Sept. 20, 2010
Plaintiff was involved in another act of larceny by fellowman within months
of buying home. May 24, 2012
Cancel of homeowner insurance policy March 26, 2013 because of the two
larcenies.
K&R land company space rent $250. For stored trucks.
Plaintiff caught 3" burglary in action, but Tulare police let fellowman get
away.
Then defendants Tulare police committed armed robbery and domestic
terrorism to Plaintiff.
Plaintiff filed federal case and was denied rights Case no. #1:15-cv-00916---
GSA June 24, 2015 to Case No. 1:18-cv-01535-ljo-(sko*) continued from
denied prior cases No. 1:15-cv-00916-DAD-EPG. Judicial Council of the
Ninth Circuit Complaint of judicial misconduct (Date) 12/23/2016.
First amendment Case no. #1:15-cv-00916---EPG Jan 11, 2016
Second amendment Case no. #1:15-cv-00916---EPG. Proof of Cert Mail
Delivered. May 16, 2016. 10:30 am.
AFFIDAVIT TO ARREST
First Notice 8/8/2015

Page II af 18

 
 

Case _1:20-cv-00293-NONE- BAM Document 1 Filed 02/26/20 Page 12 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

Second Notice 5/Memorial day/2016
Under California Penal Code 837
“iustice delayed is justice denied”
I am making a Citizen Arrest
A private person may make an arrest if he or she has reasonable grounds

to believe that a felony was committed and that the person arrested
committed it. Stevenson v State, 287 Md 504, 413 A2d 1340.
CHARGES:
Deprivation of Constitutional Rights, Conspiracy to Deprive Plaintiff of
Constitutional Rights, Failure to Protect Plaintiff from Conspiracy to
Deprive Plaintiff of his Constitutional Rights,
Violation of the United States Constitution, Fourth Amendment, Fourteenth
Amendment,
Violation of the California States Constitution, Violation of Oath of Office,
Fraud, (Contract), Failure to Perform Mandatory Duty Cal. Gov. Code
815.6, Racketeering activities, Domestic terrorism as defined by title-5, 18
. and 42, U.S.C. and the California Criminal Codes, CALIFORNIA CIVIL
CODE § 52.1,
SUPPLEMENTAL STATE LAW CLAIMS CONVERSION.
Pursuant to and/or in violation of: RIGHTS DEPRIVATIONS UNDER
COLOR OF LAW CLAIMED

> 18 U.S.C. § 241,

> 18 ULS.C. § 242,

> 18 U.S.C. § 1961,

:18 U.S.C. § 1964(a), (c) civil R.LC.O.,

:18 U.S.C. § 2235,

: 28 U.S.C. § 1343(3), (4),

: 28 U.S.C. § 1367,

: 28 U.S.C. § 1391(b),

: 42 U.S.C. § 1983 (Constitutional tort),

> 42 U.S.C. § 1985,

> 42 U.S.C. § 1988,

:42 U.S.C. Section 14141,
Judicial branch deprived rights to Supreme Court office of the clerk denied
Constitutional rights to due process, speedy trial, jury trial. Breach of
contract and depravation of Rights. By defendants Scott §. Harris and Clara
Houghteling.
Plaintiff was denied food welfare Tulare county Health & Human services
agency. Cal Fresh $194.00 May 25, 2016.

Page 12 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 13 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

Plaintiff had to sell property to defend federal case and fellowman breach of
contract. Jan. 25, 2017 Curtis Loring Bill of sale trailer mailed first letter of
notice of breach. Hand delivered 2™. Letter of breach of contract July 16,
2018. Mar. 03, 2019 told Curtis im filing suit because of the breach of
contract.
Plaintiff was denied to redress by Edison for breach of contract.
And for overpayment thief. $273.26 needs to be redress.
Grand jury denied redress of charges of Tulare criminal actions.
Plaintiff was denied federal cases all the way to Supreme Court by
connivance to deprive Plaintiff of Rights against the contract of the
Constitutions.
Plaintiff was denied Aug. 06, 2019 from Social Security continue of disable
benefits. Stating im not disable till 06/30/2025 they can predict the future.
Tulare county office of tax collector defendant Rita a. Woodard, Cass Cook
221 S. Mooney Blvd. Rm 104-E Visalia, CA. 93291-4593
2019 secured tax bill $840.48 = _.
2018 Tulare county tax roll $917.82
2017 Tulare county tax roll $907.62
2016 Tulare county tax roll $866.60
Cannot pay for funding organize crime by city, county, and State of
California defendants.
DMV renewal for stolen truck by Tulare Police dept. $163. 00
And it comes around to full circle back to Social Security.
Jan. 17, 2020 stating I owe $8,502.90
Jan. 31, 2020 again denied by Social Security a fair tribunal of a speedy trial
and jury trial. Breach of contract and denial of Rights.
55). Plaintiff adopts and re-alleges number items 1-12 of this complaint as if
fully set forth herein.
56). “Upon information and belief” that, defendants listed in prior federal
court cases did deprive me of rights such as;
Demand for judgement for relief:

Want the court to order the defendants to do.
Counts: One
Merits and issues of complaint.
AMENDMENT VII Trial by Jury
[section 1.] In suits at common law, where the value in controversy shall
exceed twenty dollars, the right of trial by jury shall be preserved, and no
fact tried by a jury shall be otherwise reexamined in any court of the United
States, than according to the rules of the common law.

Page 13 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 14 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

Public servants wanton dereliction of duty and asserting the right to strike
against and not uphold the Constitution of the United States of America and
the State of California Constitution and laws.

Amendment violation due process, speedy trial, and Jury trial

Counts: Two
Merits and issues of complaint.
Breach of contracts
United States of America Constitution and
California State Constitution
Article I - Declaration of Rights
Section I.
Universal Citation: CA Constitution art I § 1 (2018)
SECTION 1.
All people are by nature free and independent and have inalienable rights.
Among these are enjoying and defending life and liberty, acquiring,
possessing, and protecting property, and pursuing and obtaining safety,
happiness, and privacy.
SECTION. 3.
The people have the right to instruct their representatives, petition
government for redress of grievances, and assemble freely to consult for the
common good.

Public servants wanton dereliction of duty and asserting the right to strike
against and not uphold the Constitution of the United States of America and
the State of California Constitution and laws.

Amendment violation Cruel and unusual punishment

Counts: Three

Merits and issues of complaint. Deprivation of Rights

“Upon information and belief” that, defendant did deprive Plaintiff of
Amendment thirteen of the Constitution. Neither slavery nor involuntary
servitude, except as a punishment for crime whereof the party shall have
been duly convicted, shall exist within the United States, or any place
subject to their jurisdiction.,

“Upon information and belief” that, defendant did deprive Plaintiff of
Amendment ten of the Constitution. The powers not delegated to the United
States by the Constitution, nor prohibited by it to the States, are reserved to
the States respectively, or the people.,

 

Page 14 of 18

 
 

Case _1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 15 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

“Upon information and belief” that, defendant did deprive Plaintiff of
Amendment nine of the Constitution. The enumeration in Constitution, of
certain rights, shall not be construed to deny or disparage others retained by
the people., .

“Upon information and belief” that, defendants did deprive Plaintiff of
Amendment eight of the Constitution. Excessive bail shall not be required,
nor excessive fines imposed, Nor cruel and unusual punishments inflicted.,
“Upon information and belief” that, defendant did so deprive Plaintiff of
Amendment five of the Constitution; nor shall be deprived of life, liberty, or
property, without due process of law, nor shall private property be taken for
public use, without just compensation.,

“Upon information and belief” that, defendants did deprive Plaintiff of
Amendment four of the Constitution. The right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and
seizures, shall not be violated, and no Warrants shall issues, but upon
probable cause, supported by oath or affirmation, and particularly describing
the place to be searched, and the persons or things to be seized.,

“Upon information and belief” that, defendants did deprive Plaintiff of
Amendment two of the Constitution. Being necessary to the security of a
Free State, the right of the people to keep and bear Arms, shall not be
infringed.

Defendants’ public servants wanton dereliction of duty and asserting the
right to strike against and not uphold the Constitution of the United States of
America and the State of California Constitution and laws for equal
protection to Plaintiff. .

according to ISBN 978-0-16-081201-9 that government has exhausted
American taxpaying citizen’s funding to resource the U.S. Government
Printing Office to produce the Official U.S. Government edition of this
publication herein identified to certify its authenticity to be used publicly by
citizens expect in the “New Naturalization Test” on the word of the civic
flash card:

l. Civic flash card asks “What is the Supreme law of the land”

2. Civic flash card asks “What does the Constitution do”

4, Civic flash card asks “What is an amendment”

5. Civic flash card asks “What do we call the first ten amendments to the
Constitution”

6. Civic flash card asks “What is one right or freedom from the First
Amendment”

Page 15 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 16 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

9. Civic flash card asks “What are two rights in the Declaration of
Independence”

12. Civic flash card asks “What is the “Rule of law”

37. Civic flash card asks “What does the judicial branch do”

38.. Civic flash card asks “What Is the highest court in the United States”
51. Civic flash card asks “What are two rights of everyone living in the
United States” .

53. Civic flash card asks “What is one promise you make when you
become a United States citizen”

58. Civic flash card asks “What is one reason colonists came to America”

And, so if the answer words are Supreme law of the land under the
Constitution and the Constitution does Set up the government, defines the
government, and protects basic rights of Americans, and is not a change (to
the Constitution) or an addition (to the Constitution) and “the Bill of Rights”
has “Freedom of Speech”, “Freedom to Petition the government” and “Life”,
“Liberty”, “pursuit of happiness” where “Everyone must follow the law;
Leaders must obey the law; Government must obey the law; No one is above
the law” and reviews laws, explains laws, resolves disputes(disagreements),
decides if a law goes against the Constitution; and the Supreme Court recap
Freedom of expression, Freedom of Speech, Freedom of assembly, Freedom
to petition the government, the right to bear arms where defend the
Constitution and laws of the United States, obey the Jaws of the United
States, be loyal to the United States for freedom, economic opportunity .
escape persecution.

Arbiter of justice to the Ninth and Tenth Amendment to see if any
government body can:

1, Deviate from, alter, or exceed the powers granted under the Articles
and Amendments of the Constitution; .

2. and can any Supreme Court established lower Federal Court judge
acting honorably and in good faith to God refuse to Petitioner a redress of
grievances to adjudicate constitutional challenges to appraisal of the merits
set forth in Petitioner documents submitted to Supreme Court establish
lower Federal Court in redress form of Complaint that is prohibited by the
United States Constitution in Petitioner Petition specifically cited and asked
by Writ for certiorari;

3, and can the Judicial Branch deny the “due process ” and “equal
protection” clauses and Constitution Amendments that grants any American
citizen including seniors and the indigent the protected right to dispute an

Page 16 of 18

 
 

Case }:20-cv-00293-NONE-BAM Document 1 Filed 02/26/20 Page 17 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

unconstitutional act that eliminates judiciary enforced “bill of rights ”
boundaries;

4. and can under the “Due Process” clause of the Fifth and Fourteenth
Amendment, which required formal charges and trial before any person
could be deprived of “liberty” and confined by the government.

5. and can the Supreme Court established lower Federal Courts judges,
honorably in good faith to God arbitrarily and capriciously ignore statutes,
merits of Petitioner prior submitted complaints, and prior submitted
documents to Supreme Court establish lower Federal Court, Prior
Precedents, the United States Codes, and Constitutional laws just to avoid
addressing specific merit of Petitioner issues under connivance to
Constitutional “equal protection” to individual citizen Constitution
challenges;

6. and can a single senior citizen Petitioner get a Constitutional redress
of grievances by the Supreme Court established lower Federal Court in the
line of defense to the protection of American citizen Rights.and Liberty inh . _____ ..
which citizens sufficiently conjecture of actual and imminent injury
stemming from the abuse of authority against Constitution “Bill of Rights”
from the injustices of the Supreme Court established lower Federal courts
Judicial Branch “Cause of Action ” of bad faith judges;

7. and can the Supreme Court established lower Federal Judicial Branch
individual] honorable jurist(judges) use the Supreme Court establish lower
Federal Courts in “borders on contemptuous conduct”, under the “color of
law”, to set forth false and misleading findings, distort facts, laws, and
precedents to affirm a procedurally infirm Supreme Court establish lower
Federal Court decision, and in their same order, use intentional economic
harm and injury by imposing unfair costs upon Petitioner for pursuing their
Constitutional protected Rights to judicial review for Constitution protected
right to redress grievances concerning the blatant violations of citizen
Constitutional Rights and to depriving them from contesting , or pursuing
further litigation of prohibited Constitution sacrilege example: cruel and
unusual punishment , torture, domestic terrorism leading to Human
trafficking, and slavery?

“Upon information and belief” that, defendants have struck against the
Constitution form of Government and maybe arrested on the spot and held
for 1 year and 1 day for each wanton dereliction of duty.

Title 18 U.S. Code subsection 1918 disloyalty and asserting the Right to
strike against the Government.

Page 17 of 18

 
 

Case 1:20-cv-00293-NONE-BAM Document1 Filed 02/26/20 Page 18 of 18
Bruce Creamer

725 W San Joaquin Ave.
Tulare, CA. 93274

“Upon information and belief” that, defendants have no immunity to
Plaintiff in a suite for damages or for jail time, in either your private or
public servant capacity.

Title 42 subsection 12202; And also no immunity to State actors Title 42
subsection 1983 (1982).

The offenses set forth in the foregoing Complaint are contrary to the
statutes in such cases made and provided, and against the peace and |
dignity of the State of California and the Constitution both State and
National by public servants.

- WHEREFORE, Affiant requests the entrance of complaint;
For the above offences declared.

a — 7 ~ 4

Brucé Warren Creamer (Plaintiff/A ffian;

Page 18 of 18

 
